Per Curiam.

We agree that the time between September 2 and midnight of September 9, 1950, within which independent nominating petitions might be obtained and filed was an adequate, sufficient and reasonable period. On the law applicable to the state of facts herein disclosed, the court should not have extended the time to file independent nominating petitions expressly fixed by chapter 329 of the Laws of 1950 (Election Law, § 314, subd. 11). Accordingly the last three decretal paragraphs numbered 1, 2 and 3 of the order appealed from should be deleted. In all other respects, the order denying the motion to enjoin the election of a Mayor at the ensuing general election should be affirmed.
Leave is hereby granted to appeal to the Court of Appeals.